Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was suspended for 13 weeks from his employment as a custodian following an arbitration hearing, at which it was determined that he had directed racial comments and threats toward a co-worker. Noting the binding effect of the arbitrator’s findings of fact, the Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits. Contrary to claimant’s contention, the fact that he merely was suspended does not preclude the Board from denying unemployment insurance benefits (see, Matter of Levick [Ross], 53 AD2d 950, appeal dismissed 42 NY2d 909, lv denied 42 NY2d 811). Moreover, inasmuch as threats to a coworker constitute disqualifying misconduct, substantial evidence supports the Board’s decision that claimant engaged in disqualifying misconduct (see, Matter of Khan [Sweeney], 239 AD2d 651, 652; Matter of Kushner [Hudacs], 193 AD2d 1043). Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.